Title: III. Thomas Lee Shippen to William Shippen, 15 September 1790
From: Shippen, Thomas Lee
To: Shippen, William



My dear Sir
Alexandria Sep. 15. 1790

I arrived here late at night the day before yesterday and yesterday I was so engrossed by the Lees who abound here that I could not find time to write to you. My journey was a delightful one from Chester town to George town whether spoken of for the excellence of the Society, my fare, the weather or the roads. For I overtook as I told you I expected I should, my two valuable friends Messrs. Jefferson and Madison. At Rock Hall 12 miles from Chester town we waited all that day for want of a vessel to take us over, and I never knew two men more agreable than they were. We talked and dined, and strolled, and rowed ourselves in boats, and feasted upon delicious crabs. A six hours passage over the bay for us, and one of eighteen for my poor Baptist. I had made him go with my horses and carriage in a different boat from that we went in, as there was not room for all and wonderful to tell, although at one time they had got before us on the passage, we arrived 12 hours before them at Annapolis. There I saw my dear friend Shaaff and found him the same thing I had ever known him. He was overjoyed to see me and we were constantly together. I introduced him to my fellow travellers and he became our Ciceroni. We passed 3 hours on the top of the State House steeple from which place you descry the finest prospect in the world, if extent, variety Wood and Water in all their happiest forms can make one so. My good friend Shaaff was not displeased at my comparing him to the Diable Boiteux whose office he seemed to fill in opening the roofs of the houses and telling us the history of each family who lived in them. Mann’s Inn at Anna[poli]s is certainly to be placed among the most excellent in the world. I never saw so fine a turtle or so well dressed a dish as he gave us the second day for dinner. Every thing was of a piece—Old Madeira £80 a pipe to season it. He has made two additions to his house both very handsome one of them magnificent—But enough of Annapolis. After the turtle feast we proceeded as far as Queen Anne’s a dirty village 13 miles from Annapolis. Here a most perfect contrast to Mann’s—Musquitos, gnats, flees and bugs contended with each other for preference, and we had nothing decent to eat or drink. You may imagine how much we slept from the company we were in—breakfasted next morning at Bladensbgh.  with an old black woman who keeps the best house in the town and calls herself Mrs. Margaret Adams. She diverted us with an account of the resentment which discovered itself towards her because the President and his family had preferred her house to lodge at as he passed through Bladensburgh. After trying every other expedient to distress her, they pulled down her temple of Cloacina and there was the demolished building when we arrived, a monument at the same time of the envy of her fellow citizens and her own triumph. Dined at Georgetown—were waited upon after dinner by Col. Forrest, Mr. Dan Carrol, Colo. Dickins, Mr. Stodart &c. &c. who reside in the town. They proposed our setting off in the early morning of the next day to view [the falls?] and fine prospects which the vicinity of G. [affords?]. We acceded to their proposal, breakfasted in the [morning?] at a beautiful seat of Mr. Notley Young who among other gracious things told me he had gone to school with you 30 or 40 years ago. We traversed the whole country were joined by the different gentlemen who lived upon the confines and had at last a cavalcade of thirteen: dined at Forrest’s and after dinner went in a boat to the falls 4 miles above the town—romantic scene. At ¼past 7 at night I left my companions who accompanied me in the boat to this side of the Potowmac—they returned to George town—I came on to Alexandria. Eight miles I travelled in the night a new road, but arrived without any adverse accident at a little after 8 at my uncle’s house on the bank. My horses perform wonders—my carriage is delightful. Yesterday I passed at Ludwell’s seat a mile from Alexandria, with my uncle Mr. Fendall—Flora—Ludwell and Molly of Chantilly. The place is called Shuter’s Hill and is infinitely handsomer than the one in England of that name. The house is handsome and spacious. Today they dine with us—Tomorrow I pass at Mt. Vernon and on the day after hope to set off on my tour. My uncle accompanies me throughout the whole of it. Had I room I would tell you our plan but I will write again soon and tell you all. My love to all my friends my dear Mama & yourself in particular your own,

T L Shippen


I find my poor friend Harrison here sick.

